

	

		II 

		109th CONGRESS

		1st Session

		S. 684

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Reed introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Natural Gas Act to provide

		  additional requirements for the siting, construction, or operation of liquefied

		  natural gas import facilities.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Liquefied Natural Gas Safety and

			 Security Act of 2005.

		

			2.

			Siting of liquefied natural gas import facilities

			Section 3 of the Natural Gas

			 Act (15 U.S.C. 717b) is amended by adding at the end the following:

			

				

					(d)

					(1)

						Before issuing an order

				authorizing an applicant to site, construct, expand, or operate a liquefied

				natural gas import facility, the Commission shall require the applicant, in

				cooperation with the Commandant of the Coast Guard and State and local agencies

				that provide for the safety and security of the liquefied natural gas import

				facility and any vessels that serve the facility, to develop a cost-sharing

				plan.

					

						(2)

						A cost-sharing plan

				developed under paragraph (1) shall include a description of any direct cost

				reimbursements that the applicant agrees to provide to any State and local

				agencies with responsibility for security and safety—

						

							(A)

							at the liquefied natural

				gas import facility; and

						

							(B)

							in proximity to vessels

				that serve the facility.

						

					(e)

					(1)

						In this subsection, the

				term region means a census region designated by the Bureau of

				the Census as of the date of enactment of this subsection.

					

						(2)

						Not later than 90 days

				after the date of enactment of this subsection and annually thereafter, the

				Commission shall—

						

							(A)

							review all applications for

				the siting, construction, expansion, or operation of a liquefied natural gas

				import facility in a region that are pending with the Commission;

						

							(B)

							consult with States in the

				region to identify remote sites for the development of potential liquefied

				natural gas import facilities in the region; and

						

							(C)

							in collaboration with the

				Commandant of the Coast Guard, review—

							

								(i)

								any offshore liquefied

				natural gas projects proposed for a region; and

							

								(ii)

								other potential offshore

				sites for the development of liquefied natural gas.

							

						(3)

						Based on the reviews and

				consultations under paragraph (1), the Commission shall determine—

						

							(A)

							whether liquefied natural

				gas import facilities are needed in a region; and

						

							(B)

							if the Commission

				determines under subparagraph (A) that liquefied natural gas import facilities

				are needed for a region, the number of liquefied natural gas import facilities

				that are needed for the region.

						

						(4)

						The Commission shall

				cooperate with the Commandant of the Coast Guard and States to ensure

				that—

						

							(A)

							the Commission approves

				only the number of liquefied natural gas import facilities that are needed for

				a region, as determined under paragraph (3)(B); and

						

							(B)

							any liquefied natural gas

				import facilities approved under subparagraph (A) are sited in locations that

				provide maximum safety and security to the public.

						

					(f)

					(1)

						Notwithstanding any other

				provision of law, the Commission shall not issue a final environmental impact

				statement or similar analysis required under the National Environmental Policy

				Act of 1969 (42 U.S.C. 4321 et seq.) with respect to a proposed liquefied

				natural gas facility before the date on which—

						

							(A)

							the applicant

				completes—

							

								(i)

								a security assessment for

				the proposed facility; and

							

								(ii)

								a security plan for the

				proposed facility; and

							

							(B)

							the Commandant of the Coast

				Guard completes an incident action plan that identifies the resources needed to

				support appropriate air, land, and sea security measures during the transit and

				offload of a liquefied natural gas vessel.

						

						(2)

						The Commission shall

				incorporate into the final environmental impact statement or similar analysis

				the non-security sensitive components of the incident action plan and all other

				safety and security resource requirements identified by the Commandant of the

				Coast Guard for a proposed liquefied natural gas import facility.

					

					(g)

					(1)

						For purposes of reviewing

				and approving or disapproving an application to site, construct, or operate a

				liquefied natural gas import facility, the Commission shall—

						

							(A)

							consult with the State in

				which the facility is proposed to be located; and

						

							(B)

							comply with all applicable

				Federal laws, including—

							

								(i)

								the National Historic

				Preservation Act (16 U.S.C. 470 et seq.);

							

								(ii)

								the Coastal Zone Management

				Act of 1972 (16 U.S.C. 1451 et seq.);

							

							(iii)

							sections 401 and 402(b) of

				the Federal Water Pollution Control Act (33 U.S.C. 1341, 1342(b)); and

						

						(iv)

						sections 107, 111(c), and

				116 of the Clean Air Act (42 U.S.C. 7401, 7411(c), 7416).

						

							(2)

							Nothing in this section

				precludes or denies the right of any State to review an application to site,

				construct, or operate a liquefied natural gas import facility under—

							

								(A)

								the National Historic

				Preservation Act (16 U.S.C. 470 et seq.);

							

								(B)

								the Coastal Zone Management

				Act of 1972 (16 U.S.C. 1451 et seq.);

							

						(C)

						sections 401 and 402(b) of

				the Federal Water Pollution Control Act (33 U.S.C. 1341, 1342(b)); and

					

						(D)

						sections 107, 111(c), and

				116 of the Clean Air Act (42 U.S.C. 7401, 7411(c), 7416).

					

						(3)

						Notwithstanding any other

				provision of law, the Commission shall have no authority to preempt a State

				permitting determination with respect to a liquefied natural gas import

				facility that is made under Federal or State law.

					.

		

			3.

			Standards for liquefied natural gas pipeline

			 facilities

			

				Section 60103 of title 49,

			 United States Code, is amended—

				

					(1)

					by redesignating subsections

			 (e), (f), and (g) as subsections (f), (g), and (h), respectively; and

				

					(2)

					by inserting after subsection

			 (d) the following:

					

						

							(e)

							Remote siting standards

							Not later than 180 days

				after the date of enactment of this Act, the Secretary shall promulgate

				regulations establishing standards to promote the remote siting of liquefied

				natural gas pipeline facilities.

						.

				

			4.

			Thermal and vapor dispersion exclusion zones

			As soon as practicable after

			 the date of enactment of this Act, the Commandant of the Coast Guard shall

			 issue regulations establishing thermal and vapor dispersion exclusion zone

			 requirements for vessels transporting liquefied natural gas that are based on

			 sections 193.2057 and 193.2059 of title 49, Code of Federal Regulations (or any

			 successor regulations).

		

